Fourth Court of Appeals
                                        San Antonio, Texas
                                                 May 8, 2015

                                            No. 04-15-00231-CV

IN RE Dean DAVENPORT; Dillon Water Resources, Ltd.; 5D Drilling and Pump Service, Inc.
  f/k/a Davenport Drilling & Pump Service, Inc.; 5D Water Resources, LLC f/k/a Davenport
  Oper., LLC; Water Exploration Co., Ltd.; WAD, Inc.; Water Investment Leasing Company,
  LLC; Blue Gold Resources Management, LLC; Blue Gold Properties, LLC; and Blue Gold
                                    Development, LLC

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

       On April 16, 2015, relators filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest
may file a response to the petition for writ of mandamus in this court no later than May 28,
2015. Any such response must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on May 8, 2015.

                                                        PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle, Clerk



1
  This proceeding arises out of Cause No. 2012-CI-03086, styled Tom Hall, Thomas C. Hall, P.C. as Successor in
Interest to Hall & Bates, L.L.P., Blake Dietzmann, Tim Patton and Timothy Patton, P.C. v. Dillon Water Resources,
Ltd., 5D Drilling and Pump Service, Inc. f/k/a Davenport Drilling & Pump Service, Inc., 5D Water Resources, LLC
f/k/a Davenport Oper., LLC, Dean Davenport, WAD, Inc., Water Exploration Co., Ltd., Water Investment Leasing
Company, LLC, Blue Gold Resources Management, LLC, Blue Gold Properties, LLC and Blue Gold Development,
LLC, pending in the 225th Judicial District Court, Bexar County, Texas, the Honorable Peter A. Sakai presiding.